Title: From Thomas Jefferson to James Madison, 15 November 1824
From: Jefferson, Thomas
To: Madison, James


                        
                        
                            Monticello
                            Nov. 15. 24.
                    I would have accompanied the General to-day but for two reasons, I have not strength, and I should only have added to your embarrasmts. he leaves you Friday morning to partake of a dinner and ball at Fredsbg on Saturday. the miss Wrights are detained here by the sickness of one of them. they go hence to the Natural bridge and return to Washington by Staunton, Winchester & Harper’s ferry. no letter yet from Gilmer. his last was Aug. 27. Affectly yours.